D BASHIAN

AOE _. .._ || Document
» PAPAN TONILOL 2. ll ereerRonicaLLy FILED
DOC #:

DATE FILED: _7/8/2021

 

Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

VIA CM/ECF

July 2, 2021

United States District Judge Alison J. Nathan
United States District Court

Southern District of New York

40 Foley Square

New York, New York 10007

Re: Gonzalez yv. The Williamsburg Hotel BK LLC, Case No. 1:20-cv-09564-AJN
Dear District Judge Nathan:

This office represents the Plaintiff Jesus Gonzalez (“Plaintiff”) in connection with the
above-referenced action. As previously reported, the above-referenced action has been settled
and a settlement agreement has been drafted and provided to the defendant. Plaintiff has
executed the agreement and we are awaiting defendant’s signature. Respectfully, we are
requesting a stay of all deadlines and conferences for an additional thirty (30) days so that the
parties can finalize the settlement agreement.

We thank this Honorable Court for its time and consideration in this matter.

 

 

The deadline to move to reopen this case is extended Respectfully submitted,
for thirty days. All other deadlines and conferences

 

 

 

 

remain stayed. SO ORDERED. BASHIAN & PAPANTONIOU, P.C.
[o] &aék M. Bashian
. ig Erik M. Bashian, Esq.
¢
7/8/2021 )
SO ORDERED. ECF)
ALISON J. NATHAN, U.S.D,J.

 

 

 

500 OLD COUNTRY ROAD SUITE 302 GARDEN CITY NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
84435v1
